Matter of Frederick, A. v Lisa C. (2014 NY Slip Op 06909)
Matter of Frederick, A. v Lisa C.
2014 NY Slip Op 06909
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13207

[*1] In re Frederick, A., Petitioner-Respondent,
vLisa C., Respondent-Appellant.
Leslie S. Lowenstein, Woodmere, for appellant.
Steven N. Feinman, White Plains, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Saira Wang of counsel), attorney for the child.
Order, Family Court, Bronx County (David B. Cohen, J.), entered on or about March 20, 2013, which granted petitioner father's petition to modify an earlier order awarding sole custody to respondent mother, and awarded sole legal and physical custody to the father with visitation to the mother, unanimously affirmed, without costs.
There is a sound and substantial basis in the record for the court's determination that the best interests of the child are served by awarding sole legal and physical custody to the father (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The record shows that following issuance of the earlier custody order in 2007, the mother's living conditions changed to the extent that the child lacked a stable and secure home environment. The mother moved several times between different shelters and her mother's home, where the child was exposed to verbal abuse and incidents of violence. A police officer who witnessed custody exchanges testified that the child would cry when she had to leave her father to go stay with her mother. The mother also interfered with the father's visitation, including disappearing with the child for several months, and failing to consult with him on the child's education needs, as required by the prior order. Such actions indicated an unwillingness to support and encourage a relationship between the child and the father (see Matter of Gregory L.B. v Magdelena G., 68 AD3d 478 [1st Dept 2009]; Bliss v Ach, 56 NY2d 995, 998 [1982]).
Furthermore, the father has a stable home for the child, and stable employment, including flexible hours to care for the child. The court properly credited the testimony of the expert in child psychology who concluded that it was in the best interests of the child for the father to have [*2]sole custody, with visitation to the mother. The attorney for the child also supports the award of sole custody to the father (see Matter of Osbourne S. v Regina S., 55 AD3d 465, 466 [1st Dept 2008], lv dismissed 13 NY3d 782 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK